Exhibit 99 NEWS RELEASE FOR IMMEDIATE RELEASE Company Contact: Investor Contact: Stan Fronczkowski Brian Korb Chief Financial Officer The Trout Group (302) 456-6789 (646) 378-2923 www.sdix.com bkorb@troutgroup.com Strategic Diagnostics Reports Fourth Quarter and Full Year 2008 Results Significant Year-Over-Year Growth in Genomic Antibody Technology™ NEWARK, Del., February 26, 2008 - Strategic Diagnostics Inc. (Nasdaq: SDIX) - a leading provider of biotechnology-based detection solutions for a broad range of life science and industrial applications, today reported financial results for the quarter and year ended December 31, 2008. Revenues for the fourth quarter increased 2% to $7.0 million, compared to $6.9 million for the third quarter of 2008, and decreased 3% compared to $7.3 million in the fourth quarter of 2007. Revenues for the fourth quarter of 2008 were positively impacted by a 260% increase in sales of Genomic Antibody Technology™ (GAT™) products over the comparable prior quarter. The Food Pathogen and Water and Environmental Product business units showed year-over-year declines in revenues of 2% and 22%, respectively, for the quarter.The Ag-GMO business unit showed a 12% increase over the comparable prior quarter. Full year revenues increased 2% to $27.7 million, compared to $27.2 million for 2007.
